DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on February 3, 2021, has been received and entered.  Claims 3-10, 13-15, 18, 21, and 22 have been amended, no claims have been amended, and no claims have been newly added.  Claims 1-24 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-10 drawn seed coating composition comprising a polymeric binder, a filler and a fibrous material. in the reply filed on February 3, 2021 is acknowledged.
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-10 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 62/425,870 filed November 23, 2016; and PCT Patent Application Serial No. IB2017/001536 filed on November 17, 2017.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the polymeric binder comprises polyvinylpyrrolidone, and vinyl acetate copolymer and/or polyvinyl alcohol” this is indefinite.  With the comma following the polyvinylpyrrolidone it is unclear if the claim at a minimum requires just polyvinylpyrrolidone, vinyl acetate, copolymer, or polyvinyl alcohol or if the claim requires a combination of polyvinyl pyrrolidone with vinyl acetate, polyvinylpyrrolidone and polyvinyl alcohol, or polyvinylpyrrolidone, vinyl acetate and polyvinyl alcohol.  In the interest of compact prosecution, the Examiner shall interpret the claims as requiring one of the combinations.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Pub. No.: US2009/0093365; Pub. Date: Apr. 9, 2009 as evidenced by Zhou et al. (Composites Part B 76 (2015) 180-191). 
	The claims recite a seed coating composition comprising a polymeric binder, a filler, and fibrous material.
	Regarding claims 1-5, Walsh discloses a seed coating composition (abstract) comprising base layer, an intermediate layer and an outer layer [0012], wherein the base layer comprises polyvinylpyrrolidone [0014], the intermediate layer comprises wood flour [0018], and the outer layer comprises talc [0020].
	Wood flour is a cellulosic fiber as evidenced by the disclosure of Zhou (page 180, column 2, paragraph 2 and abstract).
	Regarding claim 6, Walsh discloses wherein the composition is applied to the seed in a mixing bowl wherein the composition is in a powder feeder [0029].  A powder would meet the limitation of less than 20% weight water.  Additionally, Walsh discloses a process wherein the coated seed is dried [0031].  A dried coating would have a water content of less than 20%. 
	Regarding claim 7, Walsh discloses wherein the talc is 2-4% of the weight of the seed [0020] and the woodflour is from 5 to 65% of the weigh to the seed [0018].  Accordingly, the ratio of talc to woodflour would overlap the instantly claimed 0.5:1 to 15:1 weight ratio. 
	Regarding claim 8, Walsh discloses wherein the talc is 2-4% of the weight of the seed [0020] the woodflour is from 5 to 65% of the weigh to the seed [0018] and the 
	Regarding claim 9, Walsh discloses the binder only needing to be one particular binder, which includes polyvinylpyrrolidone [0014].  As such 100% of the bonder is polyvinylpyrrolidone.  

	Regarding claim 10, Walsh discloses the binder comprising mixture of polyvinylpyrrilidone, polyvinyl alcohols, and vinyl acetate copolymers [0014].

With regard to the specific weight ranges of binder, cellulose material, filler material, and water recited in claims 6-9, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of binder, cellulose material, filler material, and water would have been obvious at the time of applicant's invention in view of the teachings of Walsh et al. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a base layer, an intermediate layer and an outer layer [0012], wherein the base layer comprises polyvinylpyrrolidone [0014], the intermediate layer comprises wood flour [0018], and the outer layer comprises talc [0020 in a seed coating composition as disclosed by Walsh, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Walsh had already disclosed an seed coating composition comprising a base layer, an intermediate layer and an outer layer [0012], wherein the base layer comprises polyvinylpyrrolidone [0014], the intermediate layer comprises wood flour [0018], and the outer layer comprises talc.  It would have only required routine experimentation to modify the composition of Walsh for a seed coating composition with polyvinylpyrrolidone, wood flour, and talc as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	
Conclusion
No claims are allowed.

`	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617